Citation Nr: 0844427	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  99-21 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.

2.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected migraine headaches.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected cervical spine strain with 
arthritis.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected lumbosacral strain with 
arthritis.

5.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left ankle instability with 
arthritis.

6.  Entitlement to an initial compensable disability rating 
for service-connected residuals of a right wrist injury.

7.  Entitlement to an initial compensable disability rating 
for service-connected musculoskeletal chest pain.

8.  Entitlement to an initial compensable disability rating 
for service-connected 4th right metatarsal facture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to June 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 1998 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In his October 1999 substantive appeal, the veteran requested 
that he be scheduled for a Travel Board hearing at the RO.  
This hearing was scheduled for March 2005, and the veteran 
was sent a letter in February 2005 notifying him of the 
upcoming hearing.  The veteran's representative, in March 
2005, requested the hearing be rescheduled.  In an October 
2007 letter, VA advised the veteran that his hearing had been 
rescheduled for December 2007.  It was subsequently 
rescheduled for April and then July 2008.  In correspondence 
dated in April 2008, the veteran withdrew his hearing 
request.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Objective indications of currently diagnosed pneumonia or 
residuals thereof are not shown.  

3.  Migraine headaches occur an average of two to three times 
a month with associated peripheral scotomata occurring no 
more than four times a year and are not prostrating unless 
the scotomata enlarges to obscure central vision while the 
veteran is driving; there is no evidence of more frequent, 
completely prostrating and prolonged attacks, or that his 
attacks produce severe economic inadaptability.

4.  Cervical spine strain with arthritis is manifested 
primarily by objective evidence of some tenderness over the 
neck and intermittent muscle spasm, with no more than slight 
cervical flexion prior to September 26, 2003 and since 
February 2001 measured cervical flexion to no less than 40 
degrees, extension to no less than 30 degrees and bilateral 
rotation to no less than 30 degrees, with pain from 15 
degrees of flexion and on extremes of extension and bilateral 
rotation and bending ranges of motion testing, and with some 
fatigability; there is no evidence of incoordination or 
weakness.  

5.  Lumbosacral strain with arthritis is manifest primarily 
by subjective complaints of constant pain, stiffness and 
tenderness, and objective evidence of at most slight 
limitation of motion with characteristic pain on motion with 
forward flexion limited to 80 degrees and extension to 0 
degrees; there is X-ray evidence of no more than mild 
degenerative changes.  There is no other evidence of 
neurologic disability.

6.  Left ankle instability with arthritis are manifested 
primarily by complaints of pain and instability, with 
objective evidence of no more than moderate limitation of 
motion and no objective findings of joint instability, 
ankylosis, or nonunion or malunion of the tibia or fibula.

7.  Residuals of a right wrist injury are manifest by 
complaints of aching pain and tenderness with some joint 
stiffness and objective evidence of full range of motion with 
excellent grip and grasp.

8.  Musculoskeletal chest pain is manifested by intermittent 
sharp pain, and objective evidence of some pain and 
tenderness over the lower aspect of the left ribs that does 
not result in limitation of use or pain analogous to removal 
of one rib.

9.  Residuals of a 4th right metatarsal fracture are 
manifested by subjective complaints of right foot pain and 
objective evidence of a normal foot without deformity; there 
is no objective evidence of a moderate foot injury.


CONCLUSIONS OF LAW

1.  Pneumonia or residuals thereof was neither incurred in 
nor aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for an initial disability rating in excess 
of 30 percent for migraine headaches, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2008).

3.  The criteria for an initial disability rating in excess 
of 10 percent for a cervical spine strain with arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5237 (2008); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5290 (2002).

4.  The criteria for an initial disability rating in excess 
of 10 percent for lumbosacral strain with arthritis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2008); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002)

5.  The criteria for an initial disability rating in excess 
of 10 percent for left ankle instability with arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5271 (2008).

6.  The criteria for an initial compensable disability rating 
for residuals of a right wrist injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5215 (2008).

7.  The criteria for an initial compensable disability rating 
for musculoskeletal chest pain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5297 (2008).

8.  The criteria for an initial compensable disability rating 
for the residuals of a right 4th metatarsal fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the veteran's claims for increased initial 
disability ratings, the Board notes that the veteran is 
challenging initial evaluations following the grant of 
service connection.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  

However, in reviewing the veteran's claims of entitlement to 
service connection and to increased initial disability 
ratings, the Board observes that the RO issued VCAA notices 
to the veteran in March 2006, April 2006 and July 2008 which 
informed him of the evidence generally needed to support both 
claims of entitlement to service connection and to initial 
increased disability ratings; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  The March 2006 and April 2006 letters informed him 
of the evidence needed for the assignment of evaluations and 
effective dates for initial awards of service connection and 
increased disability ratings.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Although VCAA was enacted after the 
February 1998 rating decision from which the instant appeal 
partially arises and VCAA notices were not provided prior to 
the February 2004 rating decision, the 2006 and 2008 VCAA 
notice letters and subsequent readjudication of the claims 
have cured any defect with regard to the time of notice.  Cf. 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  Moreover, 
the Board finds that, under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of his claims.  Therefore, the Board 
finds that any defect with respect to the timing of the 
receipt of the VCAA notice requirements for his claims is 
harmless error in this case.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records, VA medical examination report and treatment records 
and statements are of record, as well as private treatment 
records and evaluations.  This evidence was reviewed by both 
the RO and the Board in connection with the veteran's claims.  
There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  



Analysis

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran contends that he currently has residuals of 
pneumonia.  He contends that he contracted pneumonia or 
pneumonia-like respiratory symptoms on 3 occasions in service 
and that these incidents have resulted in his currently 
having a chronic susceptibility to respiratory infections and 
pneumonia.

In this case, the overwhelming preponderance of the evidence 
of record does not demonstrate that the veteran currently 
suffers from pneumonia or chronic residuals thereof.  His 
service medical records indicate that he was initially 
hospitalized for treatment of diagnosed pneumonia in December 
1989, which resolved within one month.  Despite earlier 
treatment records for diagnosed upper respiratory tract 
infections, bronchitis and viral sinusitis, there are no 
other relevant complaints, findings, treatment or diagnoses 
during the remainder of his service and no objective evidence 
of any residuals thereof.  VA repeatedly requested the 
veteran submit evidence of current residuals of pneumonia.  
However, he has not submitted any medical evidence of 
currently diagnosed pneumonia or associated residuals.  
Likewise, VA and private treatment records, dating from 1997 
to 2007, show no relevant complaints, findings, treatment or 
diagnoses.  Moreover, the September 1997 VA general medical 
examiner, while noting the veteran's treatment for diagnosed 
pneumonia in service, assessed him with a history of 
pneumonia, resolved.  The existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  

The veteran, as a lay person, not trained or educated in 
medicine, is not competent to offer medical nexus opinions as 
to whether he currently has a disability as a result of his 
service or any incident therein and such statements are of 
little probative value.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim 
in this case, and service connection for pneumonia or 
residuals thereof must be denied.  38 U.S.C.A. § 5107(b).  

Initial Rating Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

Migraine Headaches

The veteran's service-connected headaches, identified as 
migraine, tension, and related to his neck/shoulder 
impairment, are currently rated 30 percent disabling by 
analogy to migraine headaches pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under this Code, a 30 percent 
disability rating is assigned for migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A maximum 50 
percent rating is assigned for migraine with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

The rating criteria do not define "prostrating," nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness."  A 
very similar definition is found in DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

After having carefully reviewed the evidence of record, the 
Board finds that a disability rating in excess of 30 percent 
is not warranted for the veteran's service-connected 
headaches.  The competent medical evidence does not reflect 
that the veteran's headaches result in very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  In this respect, the March 
1999,  and April 2001 VA neurological examination reports, 
show that the veteran reported headaches occurring no more 
than twice a month, and that the severest headaches lasted no 
more than 6 hours and were relieved by his taking either 
aspirin or Tylenol.  The veteran's outpatient treatment 
records show he was worked-up in September and October 2003 
for peripheral vision loss associated with his headaches.  An 
October 2003 private physician's evaluation report at that 
time noted that the peripheral vision loss usually lasted no 
more than 45 minutes and that he had two such episodes within 
two weeks.  Although the veteran reported having daily 
headaches since 1997 during a May 2006 orthopedic examination 
and was diagnosed with tension headaches, in an October 2006 
VA neurological examination report, after reviewing the 
veteran's claims file and examining him, the examiner opined 
that the veteran's headaches were no more than mild to 
moderate in intensity and did not interfere with his 
activities except on rare occasions, approximately one to two 
times a year.  The examiner noted that the veteran's reported 
peripheral scotomata occurred no more than four times a year 
and generally cleared within three hours.  The examiner 
further opined that these episodes were not prostrating 
unless they enlarged to obscure the veteran's central vision 
while he was driving.  The examiner specifically found no 
evidence of severe economic inadaptability on the basis of 
the veteran's description of his headaches or the 
neurological examination.   

Therefore, the Board concludes that the service-connected 
disability is adequately reflected by the current 30 percent 
rating, and it is not of such severity and/or frequency as to 
warrant the next higher rating of 50 percent under Diagnostic 
Code 8100.  Although the veteran alleges that he has such 
severe attacks, objective findings have not shown very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  In this 
regard, the Board finds the October 2006 VA examiner's 
opinion regarding the severity of the veteran's headaches to 
be particularly persuasive, as the examiner based his opinion 
on an examination of the veteran and a review of the 
veteran's claims file.  Likewise, although the veteran has 
submitted written statements that his headaches leave him 
"momentarily incapacitated," the preponderance of the 
medical evidence shows his symptoms have remained fairly 
consistent since 1997.  Moreover, after reviewing the medical 
evidence of record and examining the veteran, the October 
2006 VA examiner found that the headaches were no more than 
mild to moderately severe and specifically found that there 
was no objective evidence of severe economic inadaptability 
as required for a 50 percent evaluation.  As such, the 
evidence of record does not meet the criteria for a higher 
disability rating.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8100.

Cervical Spine Strain with Arthritis

During the course of this appeal, VA promulgated new 
regulations for the evaluation of the disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create the 
General Rating Formula for Diseases and Injuries of the 
Spine.

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, since the 
amendment has a specified effective date without provision 
for retroactive application, it may not be applied prior to 
its effective date.  As of September 26, 2003, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.

The Board notes that the RO addressed the new amendments in 
its February 2004 supplemental statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The RO originally evaluated the veteran's cervical spine 
strain with arthritis under Diagnostic Codes 5010-5290.  38 
C.F.R. § 4.71a (2002).  The hyphenated diagnostic code in 
this case indicates that the arthritis due to trauma under 
Diagnostic Code 5010 is the service-connected disorder and 
that the limitation of the cervical spine under Diagnostic 
Code 5290 is a residual condition.

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5290 (limitation 
of cervical spine motion) prior to September 26, 2003, and 
5237 (forward flexion of the cervical spine) since September 
26, 2003.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under the amended rating criteria, the General Rating Formula 
for Diseases and Injuries of the Spine provides for 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome (IVDS), based on incapacitating episodes.  

The Board notes that the September 1997, February 2001, April 
2001, May 2006, and October 2006 VA examination reports show 
no evidence of neurological deficits associated with the 
cervical spine disability and the February 2001 VA X-ray 
studies of the cervical spine revealed evidence of no more 
than mild to moderate degenerative changes at C5-C6 and C6-C7 
levels with evidence of osteophyte formation and foraminal 
compromise at these levels.  The May 2006 VA examiner noted 
that an April 2001 VA MRI study of the veteran's cervical 
spine revealed mild spinal stenosis at C3-4, C4-5 and C5-6, 
with central disc bulging and osteophyte formation, as well 
as mild flattening of the cervical cord at level C5-6 to the 
right side.  However, the May 2006 VA examiner opined that 
the veteran developed dysesthesias in the left ulnar nerve 
distribution that was not due to C8 radiculopathy because 
serial MRI's revealed no disc disease at levels C7-T1.  
Therefore, the Board finds that an analysis based on 
intervertebral disc syndrome is not for application.  The 
most appropriate diagnostic codes for application are Code 
5290 under the previous version of the rating criteria and 
Code 5237 under the amended version.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).

Under the previous version of the rating criteria, Code 5290 
provides a 10 percent evaluation for slight limitation of the 
cervical spine; a 20 percent for moderate limitation of 
motion; and a 30 percent for severe limitation of motion.  38 
C.F.R. § 4.71, Diagnostic Code 5290 (2002).  A 40 percent 
disability rating was also available under Diagnostic Code 
5287 for unfavorable ankylosis of the cervical spine.  
Residuals of a vertebral fracture further warranted a 60 
percent under Diagnostic Code 5285 when there was no cord 
involvement and abnormal mobility that required a neck brace.  
38 C.F.R. § 4.71a (2002).  In other cases rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.

Under the revised General Rating Formula, a 10 percent 
disability rating is assigned, in pertinent part, when 
forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees, or, combined range 
of motion of the cervical spine is greater than 170 degrees 
but not greater than 335 degrees.  A 20 percent rating is 
warranted when forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine is not 
greater than 170 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is assigned when 
forward flexion of the cervical spine is 15 degrees or less; 
or there is favorable ankylosis of the entire cervical spine.  
Unfavorable ankylosis of the entire cervical spine warrants a 
maximum 40 percent disability rating.  Note 2 to the General 
Rating Formula specifies, in pertinent part, that for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees; and, 
that the normal combined range of motion of the cervical 
spine is 340 degrees.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995).  Ankylosis is stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint.  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Under prior Diagnostic Code 5293, which sets forth the 
criteria for rating IVDS, a 10 percent disability rating is 
assigned for mild IVDS.  A 20 percent rating is assigned for 
IVDS with moderate recurring attacks.  A 40 percent 
evaluation is authorized for IVDS if it is severe with 
recurrent attacks and intermittent relief.  A 60 percent 
evaluation is warranted for pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293 (2002).

Effective from September 2002, IVDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 (combined ratings 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent disability rating is assigned for 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  A 
20 percent rating is assigned for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A maximum 60 percent rating is warranted 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IVDS that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

Effective from September 26, 2003, the diagnostic criteria 
for IVDS was renumbered as Diagnostic Code 5243.  The 
regulations remained the same in effect.  However, there was 
some minor re-phrasing.  In this respect, Diagnostic Code 
5243 provided the following:  Evaluate IVDS (preoperatively 
or postoperatively) either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  It 
also deleted the old Note 2.

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate 
the criteria for a disability rating in excess of 10 percent 
under the prior rating criteria, or under the revised rating 
criteria since September 26, 2003.  38 C.F.R. § 4.7.  Private 
and VA treatment records, dating from 1997 to February 2007, 
show the veteran has consistently complained of chronic low 
neck pain and stiffness, and intermittent flare-ups occurring 
3 to 4 times a year with associated increased pain, 
stiffness, soreness and more limitation of cervical spine 
motion.  The February 2001, April 2001, May 2006 and October 
2006 VA orthopedic and neurological examinations show 
cervical spine flexion to no less than 40 degrees, extension 
to no less than 30 degrees, bilateral lateral flexion and 
rotation to no less than 35 degrees.  Only the September 1997 
VA orthopedic examination report showed cervical flexion to 
30 degrees.  However, as this examination was conducted prior 
to the criteria revisions, such revisions are inapplicable to 
such findings.  All the examiners noted that the veteran's 
neck range of motion was limited by pain, but several found 
no change during the examination and opined that it would be 
speculative to address any additional range of motion caused 
by pain.  The examiners further found no objective evidence 
of increased pain, soreness, tenderness or fatigability 
during the examinations.  Only the September 1997 and May 
2006 examiners noted tenderness over the neck and only the 
May 2006 examination report showed objective evidence of some 
"small" spasm over the neck.  However, the same examiner, 
while noting the veteran walked slowly, indicated that he 
walked with normal station and gait.  Moreover, while the 
veteran consistently complained of radicular pain in his left 
arm and hand, the May 2006 orthopedic and the October 2006 
neurological examiners opined that this pain associated with 
tingling dysesthesias, was likely due to left cubital tunnel 
syndrome and not due to a radiculopathy.  The other VA 
examiners specifically found no neurological deficits and the 
overwhelming objective evidence of record shows no 
neurological deficits.  Finally, as noted above, with the 
exception of the September 1997 VA examination findings, the 
ranges of motion discussed in all the examinations do not 
meet the criteria for a higher rating set forth in the 
General Rating Formula for Disease and Injuries of the Spine.  

The Board cannot conclude that the overall disability more 
closely approximates the criteria for either a 20 percent 
rating for moderate limitation of motion of the cervical 
spine under the previous Code 5290 or under the amended Code 
5237 and the General Rating Formula for Diseases and Injuries 
of the Spine (since September 26, 2003), as there is no 
objective evidence of moderate limitation of cervical spine 
motion prior to September 26, 2003, or of cervical spine 
flexion less than 40 degrees since February 2001, to warrant 
a higher disability rating.  In reaching this determination, 
the Board has considered the provisions of 38 C.F.R. § 4.7, 
and DeLuca v. Brown, supra., but for the reasons discussed 
above, finds that the current 10 percent disability rating 
adequately considers and encompasses any limitation of motion 
due to pain, lack of endurance, incoordination or any 
associated functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; 
DeLuca, supra.  Accordingly, as the preponderance of the 
evidence of record is against the claim for an increased 
disability rating for cervical strain with arthritis, the 
appeal must be denied.  38 U.S.C.A. § 5107(b)

Lumbosacral Strain with Arthritis

The veteran's service-connected lumbosacral strain with 
arthritis is also evaluated as 10 percent disabling, under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295, in 
effect at the time he filed his claim.  However, as noted 
above, during the pendency of the appeal, the regulations for 
evaluating spine disabilities were amended effective 
September 23, 2002 and September 26, 2003.  

As noted above, the amendments to the regulations at issue in 
the present case cannot be construed to have retroactive 
effect unless their language requires this result.  See 
Kuzma, supra.  Here, there is no such language in the 
amendments.  Consequently, application of the newer 
regulations can be no earlier than the effective date of the 
change.

Under Diagnostic Code 5295, a 10 percent disability rating is 
assigned for lumbosacral strain characteristic pain on 
motion.  A 20 percent rating is assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  

Under Diagnostic Code 5292, the criteria assign a 10 percent 
disability rating for slight limitation of motion.  A 20 
percent disability rating is assigned for moderate limitation 
of motion and a maximum rating of 40 percent is warranted for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, a 10 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
higher rating of 40 percent is warranted for forward flexion 
of the thoracolumbar spine of 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2008).  

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate 
the criteria for a disability rating in excess of 10 percent 
under either version of the rating criteria.  38 C.F.R. 
§ 4.7.  Private and VA treatment records, dating from 1997 to 
February 2007, show the veteran consistently complained of 
chronic low back pain and stiffness, with fatiguability 
aggravated by heavy repetitive bending and lifting.  He 
repeatedly gave a history of having flare-ups 3 to 4 times a 
year.  He consistently sought private chiropractic treatment 
for his back pain from 1999 to early 2003.  Private and VA 
treatment records also show that the veteran injured his low 
back in an automobile accident in March 1999 and after he 
slipped and fell in February 2003.  The September 1997, 
February 2001, and May 2006 VA orthopedic and neurological 
examinations show lumbosacral spine flexion to no less than 
80 degrees, extension to no less than 25 degrees, and 
bilateral lateral flexion and rotation to no less than 25 
degrees.  All the examiners noted that the veteran 
experienced pain at the extremes of range of motion testing.  
Several of the examiners noted that the veteran could toe and 
heel walk as well as squat.  The September 1997 and May 2006 
VA examiners noted minimal tenderness across the lumbar 
spine, while a December 1997 chiropractic evaluation and the 
May 2006 VA orthopedic examination report shows the veteran 
had muscle spasm in his lumbar paraspinal muscles.  There was 
no evidence of any deformity or neurological abnormality.  
The May 2006 examiner found that the veteran had had no 
incapacitating episodes in the last year.  None of the 
examiners found evidence of ankylosis and the February 2001 
VA examiner found no evidence of any increased kyphosis or 
scoliosis.  Although March 1999 X-ray studies revealed 
evidence of narrowed disc space between L2-3, the 
overwhelming objective evidence of record shows no 
neurological deficits.  Moreover, the ranges of motion 
discussed in all the examinations do not meet the criteria 
for a higher rating under either prior rating criteria or the 
revised criteria set forth in the General Rating Formula for 
Disease and Injuries of the Spine, as the veteran has no more 
than slight limitation of motion or thoracolumbar spine 
flexion limited to 60 degrees.  Nor does the objective 
evidence of record show that the veteran had lumbosacral 
strain with muscle spasm on extreme forward bending with 
unilateral loss of lateral spine motion in a standing motion 
prior to September 26, 2003, or that he experienced muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis or abnormal 
kyphosis since then.  

Therefore, Board cannot conclude that the overall disability 
more closely approximates the criteria for a 20 percent 
disability rating for lumbosacral strain under the previous 
Diagnostic Codes 5293 or 5295 or under the amended Diagnostic 
Code 5237 and the General Rating Formula for Diseases and 
Injuries of the Spine, as there is no objective evidence of 
limitation of thoracolumbar spine motion to warrant a higher 
disability rating or of unilateral loss of lateral spine 
motion or of an abnormal gait or abnormal spinal contour.  In 
reaching this determination, the Board has considered the 
provisions of 38 C.F.R. § 4.7, and DeLuca v. Brown, supra., 
but for the reasons discussed above, finds that the current 
10 percent disability rating adequately considers and 
encompasses any limitation of motion due to pain, lack of 
endurance, incoordination or any associated functional loss.  
38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, supra.  Accordingly, as 
the preponderance of the evidence of record is against the 
claim for an increased disability rating for lumbosacral 
strain, the appeal must be denied.  38 U.S.C.A. § 5107(b)

Left Ankle Instability with Arthritis

The veteran's service-connected left ankle instability with 
arthritis is currently evaluated as 10 percent disabling 
pursuant to Diagnostic Code 5271-5010.  The hyphenated 
diagnostic code in this case indicates that the left ankle 
instability is the service-connected disorder and that the 
arthritis due to trauma under Diagnostic Code 5010 is a 
residual condition.

Under the provisions of Diagnostic Code 5271, a 10 percent 
evaluation is warranted for moderate limitation of motion and 
a maximal 20 percent evaluation is warranted for marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.

As noted above, Diagnostic Code 5010 states that traumatic 
arthritis is to be rated as degenerative arthritis under 
Diagnostic Code 5003, which in turn, states that the severity 
of degenerative arthritis, established by X-ray findings, is 
to be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected.  

Other potentially applicable Diagnostic Codes, that provide 
higher evaluations, include:  Diagnostic Code 5270, ankylosis 
of the ankle; Diagnostic Code 5262, malunion of the tibia and 
fibula with ankle disability; Diagnostic Code 5272, 
subastragalar or tarsal joint ankylosis; Diagnostic Code 
5274, os calcis or astragalus malunion; Diagnostic Code 5274, 
astragalectomy.  However, the medical evidence does not show 
ankylosis of the left ankle, or tarsal joint or malunion or 
nonunion of the left tibia and fibula.  Nor is there any 
evidence of os calcis, astragalus malunion or astragalectomy.  
Accordingly, the Board finds that these Codes are not more 
appropriate to evaluate the veteran's left ankle disability.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993).

Reviewing all of the evidence of record, the Board finds that 
the preponderance of the evidence is against a disability 
rating in excess of 10 percent for left ankle instability 
with arthritis under Diagnostic Code 5271 and 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  The September 1997 VA examiner 
reported that the veteran had left ankle dorsiflexion to 20 
degrees and plantar flexion to 40 degrees, while the February 
2001 VA examiner reported left ankle dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  Neither examiner 
reported whether the veteran had any painful motion, 
incoordination, weakness or fatiguability.  The November 2006 
VA examiner found that the veteran could dorsiflex to 10 
degrees and plantar flex to 45 degrees, with pain at the 
extremes of motion.  According to 38 C.F.R. § 4.71, Plate II, 
normal ankle dorsiflexion is to 20 degrees and normal ankle 
plantar flexion is to 45 degrees.  In reaching this 
conclusion, the Board acknowledges the veteran's subjective 
complaints of left ankle tenderness, sharp burning pain, with 
sudden weakness and joint instability; however, there is no 
objective evidence of any more than moderate limitation of 
left ankle dorsiflexion, or of any painful motion, 
incoordination, lack of endurance, weakness or fatigability 
that would indicate functional loss equivalent to marked 
limitation of motion.  Moreover, the September 1997 and 
February 2001 VA examiners noted that the veteran's left 
ankle was stable and several examiners indicate that his gait 
was normal.  Although, the February 2001 examiner noted some 
tenderness and soreness over the anterolateral aspect of the 
left ankle and the November 2006 examiner noted pain at the 
extremes of motion of the left ankle and that repetitive use 
and motion caused increased aching, pain, soreness, 
tenderness and fatigability in the left ankle, given the 
objective evidence of no more than moderate limitation of 
left ankle dorsiflexion, the Board finds that the veteran's 
left ankle instability with arthritis warrants no more than 
the currently assigned 10 percent disability rating.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271; 
DeLuca, supra. 

Residuals of Right Wrist Injury

The veteran's residuals of a right wrist injury are currently 
rated as noncompensably disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5215.  Diagnostic Code 
5215 provides for evaluating limitation of motion of the 
wrist.  Where dorsiflexion is less than 15 degrees or palmar 
flexion is limited in line with the forearm in either the 
major or minor hand, a 10 percent rating is provided; this 
the maximum schedular rating for limitation of wrist motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  

For VA purposes, full wrist dorsiflexion is from 0 to 70 
degrees, and full wrist palmar flexion is from 0 to 80 
degrees.  38 C.F.R. § 4.71, Plate I (2008).  Full wrist ulnar 
deviation is from 0 to 45 degrees, and full wrist radial 
deviation is from 0 to 20 degrees.  Full forearm pronation is 
from 0 to 80 degrees.  Full forearm supination is from 0 to 
85 degrees.  Id.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995).  Ankylosis is stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint.  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996).  

As noted above, the Board will also consider whether this 
case presents other evidence that would support a higher 
rating on the basis of functional limitation due to weakness, 
fatigability, incoordination, or pain on movement of an 
affected joint.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca, supra.  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

Initially, the Board finds that there is no evidence of wrist 
ankylosis (Code 5214), nonunion of the ulna and radius (Code 
5210), impairment of either the ulna or radius with loss of 
bone substance or deformity (Codes 5211 and 5212), or of the 
hand being fixed in supination or hyperpronation (Code 5213).  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).

After carefully reviewing the evidence of the record, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim for a compensable evaluation for 
residuals of a right wrist injury.  Despite the veteran's 
complaints of some aching pain and tenderness with some 
stiffness in his right wrist, the objective medical evidence 
of record, while noting pain with extremes of motion testing, 
shows no limitation of motion in the right wrist dorsiflexion 
or palmar flexion.  In this respect, the Board notes that the 
September 1997 VA examination report specifically noted that 
the veteran had full right wrist range of motion, with 
excellent grip and grasp.  The February 2001 and November 
2006 VA examination reports show right wrist dorsiflexion to 
no less than 70 degrees and palmar flexion to no less than 80 
degrees.  VA treatment records, dating from 1997 to February 
2007, show the veteran complained of right wrist pain in May 
2001 and again in February 2003 after he fell.  Therefore, 
even with consideration of the veteran's occasional right 
wrist pain, the Board finds that there is no objective 
evidence of right wrist limitation of motion, sufficient to 
warrant a compensable disability rating.  In reaching this 
determination, the Board has considered the provisions of 
38 C.F.R. § 4.7, and DeLuca, supra., but for the reasons 
discussed above, finds that the current noncompensable 
disability rating adequately considers and encompasses any 
limitation of motion due to pain or any associated functional 
loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, supra.  
Accordingly, as the preponderance of the evidence of record 
is against the claim for an increased disability rating for 
residuals of a right wrist injury, the appeal must be denied.  
38 U.S.C.A. § 5107(b)

Musculoskeletal Chest Pain

The veteran's service-connected musculoskeletal chest pain 
has been evaluated by analogy to the removal of ribs under 
38 C.F.R. § 4.72, Diagnostic Code 5297.  Under this Code, a 
10 percent rating is warranted for removal of one rib or 
resection of two or more ribs without regeneration; a 20 
percent rating requires removal of two ribs.  

Initially, the Board notes that none of the veteran's ribs 
were removed, or resected at any time.  Likewise, although 
the September 1997 and February 2001 VA examination reports 
note the veteran's complaints of left-sided chest pain, 
stiffness and tenderness with prolonged positions, and the 
September 1997 examiner noted some pain and tenderness over 
the lower aspect of the left ribs, both examiners found no 
swelling, deformity or abnormality in the bone.  March 1999 
VA X-ray studies of the veteran's ribs show no abnormalities 
or defects.  Moreover, the February 2001 examiner found no 
residuals of the injury on examination.  However, a February 
2003 VA treatment record notes he complained of left side rib 
pain.  Although these records indicate objective evidence of 
intermittent pain and tenderness, they fail to show that he 
has ever had any surgery of any of his ribs.  Moreover, 
examination of his chest and ribs was normal at that time of 
the February 2001 VA examination with no evidence of pain.  
Accordingly, the Board finds that a preponderance of the 
evidence of record shows that a compensable rating under 
Diagnostic Code 5297 is not warranted.  

Right 4th Metatarsal Fracture

The veteran is currently assigned a noncompensable disability 
rating for the residuals of a right 4th metatarsal fracture, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under 
that diagnostic code, a 10 percent rating is assigned for 
moderate foot injuries.  A 20 percent rating is assigned for 
moderately severe foot injuries.  A maximum 30 percent rating 
is warranted for severe injury.  With actual loss of use of 
the foot, a 40 percent rating is assigned.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the VA Schedule for Rating Disabilities 
(Rating Schedule).  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6.  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  See 38 C.F.R. §§ 4.2, 4.6.

The Board notes that there are additional diagnostic codes 
for the evaluation of foot disabilities.  However, applying 
Diagnostic Codes 5277 through 5279 is not appropriate as 
there is no evidence of bilateral weak foot, acquired pes 
cavus, or anterior metatarsalgia, respectively.  Similarly, 
the evidence does not support the application of Diagnostic 
Code 5281, valgus rigidus, Diagnostic Code 5282, hammer toe, 
and Diagnostic Code 5283, malunion or nonunion of the tarsal 
or metatarsal bones.  The veteran is not currently service-
connected for these disabilities.  Therefore, the Board will 
evaluate the disability as provided under Diagnostic Code 
5284.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

In addition to the applicable schedular criteria, as 
repeatedly noted above, under 38 C.F.R. §§ 4.40 and 4.45, VA 
is required to consider whether an increased evaluation could 
be assigned on the basis of functional loss due to pain or 
weakness to the extent that any such symptoms are supported 
by adequate pathology.  DeLuca, supra.  VAOGCPREC 9-98 held 
that DeLuca could apply to Diagnostic Code 5284 depending on 
the nature of the foot injury concerned.  VA General Counsel 
precedent opinions are binding on the BVA.  38 U.S.C.A. 
§ 7104(c) (West 1991); 38 C.F.R. § 14.507 (2007).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a compensable disability rating 
for the residuals of a right 4th metatarsal fracture.  The 
medical evidence of record does not show that the veteran has 
a moderate foot injury.  In this regard, despite the 
veteran's complaints of occasional right foot pain aggravated 
by prolonged standing and use, VA physical examination of his 
right foot in September 1997 and February 2001 found it to be 
normal, without obvious deformity and without redness or 
swelling.  The veteran could walk on his heels and toes 
during the September 1997 and February 2001 examinations and 
was noted to have a normal gait.  The Board finds it 
significant that a March 1999 VA X-ray study of the veteran's 
right foot revealed evidence of an old healed fracture of the 
4th metatarsal bone with no significant bone pathology of the 
right foot.  Thus, the Board finds that the evidence of 
record fails to show that the veteran's current residuals of 
a right 4th metatarsal fracture meet the rating criteria for 
a compensable disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, as the overwhelming preponderance of 
the objective medical evidence of record shows that the right 
foot disability is no more than minimal.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's residuals of a right 
foot fracture is not warranted on the basis of functional 
loss due to pain in this case, as the veteran complains of 
only intermittent pain, tenderness and soreness, but the 
objective medical evidence shows that examination of his foot 
has been normal since September 1997.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
compensable disability rating for the veteran's service-
connected residuals of a right 4th metatarsal fracture.

Conclusion

Although the veteran has appealed initial decisions for the 
above ratings for migraine headaches, cervical spine strain 
with arthritis, lumbosacral strain, left ankle instability 
with arthritis, residuals of a right wrist injury, 
musculoskeletal chest pain and residuals of a right 4th 
metatarsal fracture, which are all effective to the date 
following his discharge from service, the evidence of record 
does not indicate that the current disability levels are 
significantly different from any other period during his 
appeal.  Therefore there is no basis for considering staged 
ratings in this case.  Fenderson v. West, 12 Vet. App 119 
(1999).

Finally, in evaluating these claims, the Board notes that 
there is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2007).  Therefore, the 
Board will not consider the question of entitlement to any 
extraschedular evaluations.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for pneumonia or residuals thereof is 
denied.

An increased initial disability rating for migraine headaches 
is denied.

An increased initial disability rating for a cervical strain 
with arthritis is denied.

An increased initial disability rating for a lumbosacral 
strain is denied.

An increased initial disability rating for left ankle 
instability with arthritis is denied.

An increased initial disability rating for residuals of a 
right wrist injury is denied.

An increased initial disability rating for musculoskeletal 
chest pain is denied.

An increased initial disability rating for residuals of a 
right 4th metatarsal fracture is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


